DETAILED ACTION
Claims 1-29 were pending. Claim 1 was amended; claims 2-21 and 28 were canceled; claim 
Claims 1, 22-27, and 29 are pending and the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Priority
The instant application, filed November 12, 2018 is a national stage entry of PCT/US17/32066, International Filing Date: 05/11/2017. PCT/US17/32066 Claims Priority from Provisional Application 62334830, filed 05/11/2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on February 12, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
(Maintained)
Claims 1-16 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105085489 B (‘489) published 11/25/2015 with priority to 11/5/2014 in further view of Addeo et al. “Erlotinib: early clinical development in brain cancer,” Expert Opinion on Investigational Drugs 2014 23:7, 1027-1037; and Porta et al. “Brain metastases from lung cancer responding to erlotinib: the importance of EGFR mutation,” European Respiratory Journal 2011; 37: 624–631.
Claim 1 is generally directed towards a method of treating brain cancer in a subject, comprising administering to the subject a therapeutically effective amount of a compound of formula (1):

    PNG
    media_image1.png
    164
    270
    media_image1.png
    Greyscale

‘489 is directed to EGFR inhibitors having the general structure:

    PNG
    media_image2.png
    136
    180
    media_image2.png
    Greyscale
and Ex.29
    PNG
    media_image3.png
    173
    180
    media_image3.png
    Greyscale

This general structure and the specific compound 29 meets the compound limitations of the instant claims, this includes the mesylate salt as shown in the reference on page 136. The compounds are taught as EGFR modulators/inhibitors and are disclosed to be effective in The art clearly indicates using these compounds in glioblastoma, a brain cancer (see claim 4). These compounds are specifically designed to be used in combination with other chemotherapeutics and can be combined with Tarceva (Erlotinib). Therefore the drugs are designed to be used in the manners discussed in instant claims 22-24. Instant claims 27 and 29 are directed to salts of the taught compound 29 by ‘489 and are not deemed to add to the patentability of the claims, as generic salt formation is obvious in the art.
The main distinction between the instant claims and the art is the silence of the art on the use of these compounds in generic “brain cancer” and in metastatic brain cancer developed from an EGFR-mediated non-small cell lung cancer (NSCLC). However EGFR inhibitors, specifically Erlotinib, that the ‘489 compounds were designed to be used with and in the same manner are known for their use in generic brain cancer and NSCLC.
Addeo teaches Glioblastoma (GBM) is the most common brain cancer in adults and unfortunately, is also the most aggressive type and the least responsive to various therapies. Overexpression of EGFR and/or EGFRvIII is frequently found in GBM and is frequently related to more malignant phenotype and poor clinical outcome. Based on this information, EGFR-targeted therapy represents a promising anti-GBM therapy. However, the clinical efficacy of EGFR-targeted therapy has been only modest in GBM patients. Experiences drawn from clinical trials indicate that mono and combination EGFR-targeted therapies encountered many challenges, including, insufficient penetration through BBB and chemoresistance. A consistent therapeutic benefit could be noted neither when erlotinib was applied alone nor when it was administered in combination with standard radio-/chemotherapy.
Porta teaches brain metastases from lung cancer responding to erlotinib: the importance of EGFR mutation. This retrospective study shows that the EGFR TKI erlotinib is active in patients with brain metastases from NSCLC. We have observed an overall response rate of 26.4% in a series of 69 NSCLC patients with metastatic dissemination to the brain treated either with WBRT plus erlotinib or erlotinib alone. Disease control was achieved in an impressive 84.9% of the patients.
As such a person of ordinary skill in the art would have an expectation of success in using the EGFR inhibitors of ‘489 in similar manners to known EGFR inhibitors like erlotinib, this is obvious as the compounds of ‘489 were designed to specifically be used like and with erlotinib. Therefore the instant invention was prima facie obvious at the time of filing.
Response to Arguments: Applicant’s argues that the combination of the prior art does not teach using EGFR modulator Ex. 29 (an old known compound) for the treatment of brain cancer. Stating that the art on erlotinib is not relevant to the instantly claimed invention as erlotinib is a different chemical structure. The problem is that this rationale does not track with common knowledge in the art. Many drugs having different chemical structures, yet with the same mechanism, treat the same disease or condition. For example Sildenafil and Tadalafil, both PDE5 inhibitor and both treat sexual dysfunction, yet are remarkably different chemical structure.

    PNG
    media_image4.png
    220
    454
    media_image4.png
    Greyscale

Another example Rofecoxib and Celecoxib, both selective COX-2 inhibitors and both treat inflammation, yet are remarkably different chemical structure.

    PNG
    media_image5.png
    226
    430
    media_image5.png
    Greyscale

The norm is pharmacodynamics is that the mechanism is the controlling factor, and not the structure. As such the discussion around the structure is misplaced and not persuasive. 
	The problem for applicant is that the art suggests using Ex 29 in glioblastoma, the art shows Ex. 29 is an excellent EGFR modulator. EGFR modulators are shown to be somewhat effective in primary brain cancer and metastatic brain cancer from NSCLC. Therefore a person of ordinary skill in the art would use the Ex. 29 in brain cancer, and based on the ‘489 reference one would use it “in combination” with erlotinib as the art demonstrates that Ex. 29 is as effective as erlotinib and also is effective against erlotinib resistant cancer. 
	Applicant’s main rebuttal is to show data from the specification, a single example of a model of treating brain metathesis from lung cancer, a model of what the Porta reference actually accomplished with erlotinib in patients. Therefore this single example, a model system which is easier to show efficacy, is not enough to overcome the rejection. As the Porta reference is an example of the real world use of erlotinib in brain metathesis. Then through the nexus of EGFR modulation, one would look to use Ex. 29 as the compound is taught as a add on to erlotinib. As such the contrast shown is not persuasive. 
	
Double Patenting
(Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/310,239
Claims 1, 22-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 14, 18-21, 24-26, 29-31, 34-36, 39-41, and 44 of Application 16/310,239 in view of Addeo et al. “Erlotinib: early clinical development in brain cancer,” Expert Opinion on Investigational Drugs 2014 23:7, 1027-1037; and Porta et al. “Brain metastases from lung cancer responding to erlotinib: the importance of EGFR mutation,” European Respiratory Journal 2011; 37: 624–631.
‘239 teaches compounds that meet the limitations of those instantly claimed. The compounds are taught as EGFR inhibitors, and more specifically as inhibitors used to replace and be used with erlotinib.
The teaching of Addeo and Porta are incorporated here by reference from the 103 rejection above. 
As such a person of ordinary skill in the art would have an expectation of success in using the EGFR inhibitors of ‘784 in similar manners to known EGFR inhibitors like erlotinib, this is obvious as the compounds of ‘489 were designed to specifically be used like and with erlotinib. Therefore the instant invention was prima facie obvious at the time of filing.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629